DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 17 August 2021.
Claims 9-15 are still pending; Claims 1-8 have been cancelled; Claims 9, 12 and 13 have been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiser (US 6,206,461) in view of Midoun (US 9,168,883).
Regarding Claim 9, Gaiser discloses two main longitudinal chassis beams 6 which extend as far as a rear region of the passenger car and are connected to one another via a bumper cross member 10, 11; and a support arrangement which extends between the two main longitudinal chassis beams and which is 

Regarding Claim 11, the support arrangement of Gaiser includes, in a region of the protection zone, second strut 9 which is of rigid and stiff design such that it withstands the collision-related force and passes the collision-related force on to the central tunnel (see Fig. 4).
Regarding Claim 12, Gaiser further includes a force introduction element 9.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiser in view of Daimler (DE 10 2013 005 571).
Regarding Claim 13, Gaiser discloses two main longitudinal chassis beams 6 which extend as far as a rear region of the passenger car and are connected to one another via a bumper cross member 10, 11; a support arrangement which extends between the two main longitudinal chassis beams and which is supported on a central tunnel disposed in a protective zone of the chassis, wherein the support arrangement forms a load path in an event of a collision-related force being applied to the passenger car (see Fig. 2 and 4), wherein above and/or below the support arrangement an installation space region is provided for accommodating a component or unit in need of protection, and wherein the support arrangement includes a strut 12 which extends in a region of a center of the passenger car between the two main longitudinal chassis beams and which forms a protective device which transmits impact 
Regarding Claim 14, Daimler discloses the U-shaped support has a transverse element and braches connected to the chassis beams (see Fig. 4).
Regarding Claim 15, the transverse element of Daimler is located at a level of a boot lid (see Fig. 4).



Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. Applicant’s argument is that the Gaiser reference does not disclose the use of the installation space separate from a passenger seat area.  As cited in the rejection, Gaiser discloses that the rear section of the vehicle which includes the strut 12 may be a freight compartment which is not a passenger seating area.  As such, the argument is unconvincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON S DANIELS/Primary Examiner, Art Unit 3612